DETAILED ACTION
Claims 1-18 are pending.  Claims 1, 7, and 13 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0049932 to Tan et al. (“Tan”) in view of U.S. Patent No. 6,757,695 to Noveck et al. (“Noveck”) and further in view of U.S. Publication No. 2020/0104259 to Wang et al. (“Wang”).

Regarding claim 1, Tan teaches:
A method, comprising: 
inserting, by a takeover computing device, a tag into a local 5tagstore, wherein the tag comprises a location of data in a cache hosted by a failover computing device and is retrieved from a snapshot of a remote tagstore for the cache (Tan : Paragraph [0022], “A mapping table is generated for storing the locations where the snapshot data is stored. The storage locations are pointers pointing to the first addresses of data. The data in the source LUN and resource LUN is all stored in the form of data blocks. Each data block has a first address. A block of data corresponding to a first address may be read out when a pointer in the mapping table points to the first address. When in the initial state of virtual snapshot, the mapping table is as shown in FIG. 2, in which all the pointers in the mapping table point to the first addresses of data blocks in the source LUN”); 

However, Tan does not appear to teach:
replaying, by the takeover computing device, an invalidation log for an aggregate received from the failover computing device subsequent to mounting a filesystem that is associated with the aggregate and comprises the data; 10 


However, in the same field of endeavor, Noveck teaches:
replaying, by the takeover computing device, an invalidation log for an aggregate received from the failover computing device subsequent to mounting a filesystem that is associated with the aggregate and comprises the data (Noveck: Fig. 7, #716, #720, #722, and #724; Col. 5 lines 33-48, “For the VOLUME MOUNTING overall state, the sub-states include, in order of progression: (a) LOADING, in which generally only file system requests devoted to reading meta-data from the volume are permitted and other exogenous requests are rejected; (b) INITIALIZING, in which internal files needed for the mounting procedure, but not part of the volume meta-data, are initialized, and other requests are rejected; and (c) FINAL, in which initialization of the file system with respect to the mounted volumes has been completed, but the volume may not be ready to respond to external file system requests, due to the needed replay of an NVRAM log. In one embodiment, volumes may be directed to mount individually using a "volume online" command by an operator, or as a group, based upon a reboot of a filer or takeover of volumes owned by an interconnected cluster partner filer”; and Col. 14 lines 39-43, “the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover)”); 10and 
  
 



	However, the Tan/Noveck combination does not appear to teach:
retrieving, by the takeover computing device, the data from the cache following determination of the location from the tag in the local tagstore in order to service a received storage operation associated with the data.

	However, in the same field of endeavor, Wang teaches:
retrieving, by the takeover computing device, the data from the cache following determination of the location from the tag in the local tagstore in order to service a received storage operation associated with the data (Wang: Paragraph [0041], “data fetched via the snapshot reads may be stored in a local cache, such as the L2 cache. Since caches are typically larger than buffers, this approach would enable large amount of data to be stored. According to the embodiment, an alias table is used to provide the address remapping for the data fetched via the snapshot reads, including those made by the snapshot prefetcher. Specifically, the alias table contains the dynamic mappings of target memory regions to private memory regions. Private memory regions are those that are part of the system memory address space but are specifically set aside and not typically accessed”).



	Regarding claim 6, the Tan/Noveck/Wang combination teaches all of the elements of claim 1 as discussed above, and further teaches:
wherein the invalidation log comprises an indication of one or more entries in the cache invalidated as a result of one or more other storage operations associated with contents of the aggregate that were serviced prior to receipt of the aggregate from the failover computing device (Noveck: Fig. 7, #716, #720, #722, and #724; Col. 5 lines 33-48, “For the VOLUME MOUNTING overall state, the sub-states include, in order of progression: (a) LOADING, in which generally only file system requests devoted to reading meta-data from the volume are permitted and other exogenous requests are rejected; (b) INITIALIZING, in which internal files needed for the mounting procedure, but not part of the volume meta-data, are initialized, and other requests are rejected; and (c) FINAL, in which initialization of the file system with respect to the mounted volumes has been completed, but the volume may not be ready to respond to external file system requests, due to the needed replay of an NVRAM log. In one embodiment, volumes may be directed to mount individually using a "volume online" command by an operator, or as a group, based upon a reboot of a filer or takeover of volumes owned by an interconnected cluster partner filer”; Col. 14 lines 39-43, “the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover); and Col. 15, lines 13-17, “At this time the NVRAM log which contains entries .  

Regarding claim 7, Tan teaches:
A non-transitory machine readable medium having stored thereon instructions for cache rewarming in a failover domain comprising machine executable code which when executed by at least one machine (Tan: Paragraph [0039], “It is apparent to the person skilled in the art that the invention may be realized by means of software, hardware or both of them. Software may be stored in a storage medium, and includes instructions for a computing device to realize the methods described in embodiments of the invention. The computing devices may be a personal computer, a server, or a network device, etc”) causes the machine to: 
insert a tag into a local tagstore, wherein the tag comprises a location of data in a cache hosted by a failover computing device and is retrieved 15from a snapshot of a remote tagstore for the cache (Tan : Paragraph [0022], “A mapping table is generated for storing the locations where the snapshot data is stored. The storage locations are pointers pointing to the first addresses of data. The data in the source LUN and resource LUN is all stored in the form of data blocks. Each data block has a first address. A block of data corresponding to a first address may be read out when a pointer in the mapping table points to the first address. When in the initial state of virtual snapshot, the mapping table is as shown in FIG. 2, in which all the pointers in the mapping table point to the first addresses of data blocks in the source LUN”);

However, Tan does not appear to explicitly teach:
replay an invalidation log for an aggregate received from the failover computing device subsequent to mounting a filesystem that is associated with the aggregate and comprises the data;

However, in the same field of endeavor, Noveck teaches:
replay an invalidation log for an aggregate received from the failover computing device subsequent to mounting a filesystem that is associated with the aggregate and comprises the data (Noveck: Fig. 7, #716, #720, #722, and #724; Col. 5 lines 33-48, “For the VOLUME MOUNTING overall state, the sub-states include, in order of progression: (a) LOADING, in which generally only file system requests devoted to reading meta-data from the volume are permitted and other exogenous requests are rejected; (b) INITIALIZING, in which internal files needed for the mounting procedure, but not part of the volume meta-data, are initialized, and other requests are rejected; and (c) FINAL, in which initialization of the file system with respect to the mounted volumes has been completed, but the volume may not be ready to respond to external file system requests, due to the needed replay of an NVRAM log. In one embodiment, volumes may be directed to mount individually using a "volume online" command by an operator, or as a group, based upon a reboot of a filer or takeover of volumes owned by an interconnected cluster partner filer”; and Col. 14 lines 39-43, “the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover)”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine readable medium disclosed by Tan by replaying an invalidation log subsequent to mounting a filesystem, as taught by Noveck.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Noveck by becoming more reliable and stable in the event of a failure. (Noveck: Col. 2, lines 66-67; and Col. 3. Lines 1-27).

However, the Tan/Noveck combination does not appear to teach:
retrieve the data from the cache following determination of the 20location from the tag in the local tagstore in order to service a received storage operation associated with the data.

However, in the same field of endeavor, Wang teaches:
retrieve the data from the cache following determination of the 20location from the tag in the local tagstore in order to service a received storage operation associated with the data (Wang: Paragraph [0041], “data fetched via the snapshot reads may be stored in a local cache, such as the L2 cache. Since caches are typically larger than buffers, this approach would enable large amount of data to be stored. According to the embodiment, an alias table is used to provide the address remapping for the data fetched via the snapshot reads, including those made by the snapshot prefetcher. Specifically, the alias table contains the dynamic mappings of target memory regions to private memory regions. Private memory regions are those that are part of the system memory address space but are specifically set aside and not typically accessed”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine readable medium disclosed by the Tan/Noveck combination by retrieving the data based on the location from the local tagstore, as taught by Wang.  One of ordinary skill in the art would have been motivated to make this modification because the system will benefit by reducing data access latencies and therefore have an improved performance. (Wang: Paragraph [0002]).


wherein the invalidation log comprises an indication of one or more entries in the cache invalidated as a result of one or more other storage operations associated with contents of the aggregate that were serviced prior to receipt of the aggregate from the failover computing device (Noveck: Fig. 7, #716, #720, #722, and #724; Col. 5 lines 33-48, “For the VOLUME MOUNTING overall state, the sub-states include, in order of progression: (a) LOADING, in which generally only file system requests devoted to reading meta-data from the volume are permitted and other exogenous requests are rejected; (b) INITIALIZING, in which internal files needed for the mounting procedure, but not part of the volume meta-data, are initialized, and other requests are rejected; and (c) FINAL, in which initialization of the file system with respect to the mounted volumes has been completed, but the volume may not be ready to respond to external file system requests, due to the needed replay of an NVRAM log. In one embodiment, volumes may be directed to mount individually using a "volume online" command by an operator, or as a group, based upon a reboot of a filer or takeover of volumes owned by an interconnected cluster partner filer”; Col. 14 lines 39-43, “the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover); and Col. 15, lines 13-17, “At this time the NVRAM log which contains entries with respect to the volumes in the group is replayed, and any file system operations recorded therein prior to reboot or takeover are performed”).  

Regarding claim 13, Tan teaches:
A takeover computing device, comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for cache rewarming in a failover domain (Tan: Paragraph [0039], “It is apparent to the person skilled in the art that the invention may be realized by means of software, hardware or both of them. Software may be stored in a storage medium, and includes instructions for a computing device to realize the methods described in embodiments of the invention. The computing devices may be a personal computer, a server, or a network device, etc”); and 
a processor coupled to the memory, the processor configured to 25execute the machine executable code (Tan: Paragraph [0039], “It is apparent to the person skilled in the art that the invention may be realized by means of software, hardware or both of them. Software may be stored in a storage medium, and includes instructions for a computing device to realize the methods described in embodiments of the invention. The computing devices may be a personal computer, a server, or a network device, etc”) to cause the processor to: 
insert a tag into a local tagstore, wherein the tag comprises a location of data in a cache hosted by a failover computing device and is retrieved from a snapshot of a remote tagstore for the cache (Tan : Paragraph [0022], “A mapping table is generated for storing the locations where the snapshot data is stored. The storage locations are pointers pointing to the first addresses of data. The data in the source LUN and resource LUN is all stored in the form of data blocks. Each data block has a first address. A block of data corresponding to a first address may be read out when a pointer in the mapping table points to the first address. When in the initial state of virtual snapshot, the mapping table is as shown in FIG. 2, in which all the pointers in the mapping table point to the first addresses of data blocks in the source LUN”);

	However, Tan does not appear to explicitly teach:
replay an invalidation log for an aggregate received from the failover computing device subsequent to mounting a filesystem that is associated with the aggregate and comprises the data;

	However, in the same field of endeavor, Noveck teaches:
replay an invalidation log for an aggregate received from the failover computing device subsequent to mounting a filesystem that is associated with the aggregate and comprises the data (Noveck: Fig. 7, #716, #720, #722, and #724; Col. 5 lines 33-48, “For the VOLUME MOUNTING overall state, the sub-states include, in order of progression: (a) LOADING, in which generally only file system requests devoted to reading meta-data from the volume are permitted and other exogenous requests are rejected; (b) INITIALIZING, in which internal files needed for the mounting procedure, but not part of the volume meta-data, are initialized, and other requests are rejected; and (c) FINAL, in which initialization of the file system with respect to the mounted volumes has been completed, but the volume may not be ready to respond to external file system requests, due to the needed replay of an NVRAM log. In one embodiment, volumes may be directed to mount individually using a "volume online" command by an operator, or as a group, based upon a reboot of a filer or takeover of volumes owned by an interconnected cluster partner filer”; and Col. 14 lines 39-43, “the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover)”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Tan by replaying an invalidation log subsequent to mounting a filesystem, as taught by Noveck.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the 

However, the Tan/Noveck combination does not appear to teach:
retrieve the data from the cache following 5determination of the location from the tag in the local tagstore in order to service a received storage operation associated with the data.

However, in the same field of endeavor, Wang teaches:
retrieve the data from the cache following 5determination of the location from the tag in the local tagstore in order to service a received storage operation associated with the data (Wang: Paragraph [0041], “data fetched via the snapshot reads may be stored in a local cache, such as the L2 cache. Since caches are typically larger than buffers, this approach would enable large amount of data to be stored. According to the embodiment, an alias table is used to provide the address remapping for the data fetched via the snapshot reads, including those made by the snapshot prefetcher. Specifically, the alias table contains the dynamic mappings of target memory regions to private memory regions. Private memory regions are those that are part of the system memory address space but are specifically set aside and not typically accessed”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by the Tan/Noveck combination by retrieving the data based on the location from the local tagstore, as taught by Wang.  One of ordinary skill in the art would have been motivated to make this modification because the system will benefit by reducing data access latencies and therefore have an improved performance. (Wang: Paragraph [0002]).


	wherein the invalidation log comprises an indication of one or more entries in the cache invalidated as a result of one or more other storage operations associated with #52980260 v1- 28 -contents of the aggregate that were serviced prior to receipt of the aggregate from the failover computing device (Noveck: Fig. 7, #716, #720, #722, and #724; Col. 5 lines 33-48, “For the VOLUME MOUNTING overall state, the sub-states include, in order of progression: (a) LOADING, in which generally only file system requests devoted to reading meta-data from the volume are permitted and other exogenous requests are rejected; (b) INITIALIZING, in which internal files needed for the mounting procedure, but not part of the volume meta-data, are initialized, and other requests are rejected; and (c) FINAL, in which initialization of the file system with respect to the mounted volumes has been completed, but the volume may not be ready to respond to external file system requests, due to the needed replay of an NVRAM log. In one embodiment, volumes may be directed to mount individually using a "volume online" command by an operator, or as a group, based upon a reboot of a filer or takeover of volumes owned by an interconnected cluster partner filer”; Col. 14 lines 39-43, “the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover); and Col. 15, lines 13-17, “At this time the NVRAM log which contains entries with respect to the volumes in the group is replayed, and any file system operations recorded therein prior to reboot or takeover are performed”).
	
Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Noveck in view of Wang and further in view of U.S. Patent No. 7,908,470 to Cavanna (“Cavanna”).

Regarding claim 2, the Tan/Noveck/Wang combination teaches all of the elements of claim 1.  However, the Tan/Noveck/Wang combination does not appear to explicitly teach:
	wherein the cache is hosted by a flash storage device of the failover computing device and the flash storage device comprises two or more ports.  
	
	However, in the same field of endeavor, Cavanna teaches:
	wherein the cache is hosted by a flash storage device of the failover computing device and the flash storage device comprises two or more ports (Cavanna: Col. 3, lines 21-29, “The read ports that individually (non-aliased) reference the flash devices' read ports provide a means for multiple, separate, controller channels to read from the flash devices, and they can read different locations in order to provide the data to the requesting CPU in a shorter time. The ability to provide the data back to the CPUs decreases the time required to boot a matching with multiple CPUs or threads (as well as decreasing the amount of time needed to run error recovery or data collection code from the memory device(s))”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Tan/Noveck/Wang combination by having the flash storage device comprising two or more ports, as taught by Cavanna.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Cavanna the system can reduce the amount of time for recovery times and boot times and therefore see an improvement in performance. (Cavanna: Col. 1, lines 52-65).

Regarding claim 3, the Tan/Noveck/Wang/Cavanna combination teaches all of the elements of claim 2 and further teaches:
retrieving, by the 20takeover computing device, a metafile from the flash storage device in response to receipt of a notification of a takeover event from the failover computing device, wherein the metafile comprises at least another location of the snapshot of the remote tagstore on the flash storage device (Noveck: Col. 14, lines 39-60, “Referring now to FIG. 7, the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover). Upon initialization (step 702), the volume control structures for all volumes to be mounted are created, and the initial overall state is set to VOLUME MOUNTING, and the mounting sub-state is set to VOLUME MOUNTING_LOADING, indicating to the file system that only file system requests devoted to the reading of meta-data from disk may be processed, while other file system requests are rejected with an error indication (step 704). In the case of a takeover operation (step 706), the volumes transition through the same sub-states described above for the volumes being taken over. In takeover, the disk-related volume control structure are read, setting the overall state to VOLUME MOUNTING and the sub-state to VOLUME MOUNTING_LOADING, and those read-in structures are reiterated within THE FILE SYSTEM to determine the set of volumes to be acted-upon (step 708). This set is then processed in the further mounting process”; and Col. 1, lines 40-46, “An inode is a data structure used to store information, such as meta-data, about a file, whereas the data blocks are structures used to store the actual data for the file. The information contained in an inode may include, e.g., ownership of the file, access permission for the file, size of the file, file type and references to locations on disk of the data blocks for the file”).

Regarding claim 8, the Tan/Noveck/Wang combination teaches all of the elements of claim 7.  However, the Tan/Noveck/Wang combination does not appear to explicitly teach:
wherein the cache is hosted by a flash storage device of the failover computing device and the flash storage device comprises two or more ports.  
	
	However, in the same field of endeavor, Cavanna teaches:
	wherein the cache is hosted by a flash storage device of the failover computing device and the flash storage device comprises two or more ports (Cavanna: Col. 3, lines 21-29, “The read ports that individually (non-aliased) reference the flash devices' read ports provide a means for multiple, separate, controller channels to read from the flash devices, and they can read different locations in order to provide the data to the requesting CPU in a shorter time. The ability to provide the data back to the CPUs decreases the time required to boot a matching with multiple CPUs or threads (as well as decreasing the amount of time needed to run error recovery or data collection code from the memory device(s))”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine readable medium disclosed by the Tan/Noveck/Wang combination by having the flash storage device comprising two or more ports, as taught by Cavanna.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Cavanna the system can reduce the amount of time for recovery times and boot times and therefore see an improvement in performance. (Cavanna: Col. 1, lines 52-65).

Regarding claim 9, the Tan/Noveck/Wang/Cavanna combination teaches all of the elements of claim 8 and further teaches:
retrieving, by the 20takeover computing device, a metafile from the flash storage device in response to receipt of a notification of a takeover event from the failover computing device, wherein the metafile comprises at least another location of the snapshot of the remote tagstore on the flash storage device (Noveck: Col. 14, lines 39-60, “Referring now to FIG. 7, the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover). Upon initialization (step 702), the volume control structures for all volumes to be mounted are created, and the initial overall state is set to VOLUME MOUNTING, and the mounting sub-state is set to VOLUME MOUNTING_LOADING, indicating to the file system that only file system requests devoted to the reading of meta-data from disk may be processed, while other file system requests are rejected with an error indication (step 704). In the case of a takeover operation (step 706), the volumes transition through the same sub-states described above for the volumes being taken over. In takeover, the disk-related volume control structure are read, setting the overall state to VOLUME MOUNTING and the sub-state to VOLUME MOUNTING_LOADING, and those read-in structures are reiterated within THE FILE SYSTEM to determine the set of volumes to be acted-upon (step 708). This set is then processed in the further mounting process”; and Col. 1, lines 40-46, “An inode is a data structure used to store information, such as meta-data, about a file, whereas the data blocks are structures used to store the actual data for the file. The information contained in an inode may include, e.g., ownership of the file, access permission for the file, size of the file, file type and references to locations on disk of the data blocks for the file”).

Regarding claim 14, the Tan/Noveck/Wang combination teaches all of the elements of claim 13.  However, the Tan/Noveck/Wang combination does not appear to explicitly teach:
wherein the cache is hosted by a flash storage device of the failover computing device and the flash storage device comprises two or more ports.  
	
	However, in the same field of endeavor, Cavanna teaches:
	wherein the cache is hosted by a flash storage device of the failover computing device and the flash storage device comprises two or more ports (Cavanna: Col. 3, lines 21-29, “The read ports that individually (non-aliased) reference the flash devices' read ports provide a means for multiple, separate, controller channels to read from the flash devices, and they can read different locations in order to provide the data to the requesting CPU in a shorter time. The ability to provide the data back to the CPUs decreases the time required to boot a matching with multiple CPUs or threads (as well as decreasing the amount of time needed to run error recovery or data collection code from the memory device(s))”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer device disclosed by the Tan/Noveck/Wang combination by having the flash storage device comprising two or more ports, as taught by Cavanna.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Cavanna the system can reduce the amount of time for recovery times and boot times and therefore see an improvement in performance. (Cavanna: Col. 1, lines 52-65).

Regarding claim 15, the Tan/Noveck/Wang/Cavanna combination teaches all of the elements of claim 14 and further teaches:
retrieving, by the 20takeover computing device, a metafile from the flash storage device in response to receipt of a notification of a takeover event from the failover computing device, wherein the metafile comprises at least another location of the snapshot of the remote tagstore on the flash storage device (Noveck: Col. 14, lines 39-60, “Referring now to FIG. 7, the procedure 700 for mounting a group of volumes after either a filer initialization (reboot) or takeover is shown. Each procedure requires a replay of the appropriate NVRAM log (either the subject filer in boot-up, or the cluster partner filer in takeover). Upon initialization (step 702), the volume control structures for all volumes to be mounted are created, and the initial overall state is set to VOLUME MOUNTING, and the mounting sub-state is set to VOLUME MOUNTING_LOADING, indicating to the file system that only file system requests devoted to the reading of meta-data from disk may be processed, while other file system requests are rejected with an error indication (step 704). In the case of a takeover operation (step 706), the volumes transition through the same sub-states described above for the volumes being taken over. In takeover, the disk-related volume control structure are read, setting the overall state to VOLUME MOUNTING and the sub-state to VOLUME MOUNTING_LOADING, and those read-in structures are reiterated within THE FILE SYSTEM to determine the set of volumes to be acted-upon (step 708). This set is then processed in the further mounting process”; and Col. 1, lines 40-46, “An inode is a data structure used to store information, such as meta-data, about a file, whereas the data blocks are structures used to store the actual data for the file. The information contained in an inode may include, e.g., ownership of the file, access permission for the file, size of the file, file type and references to locations on disk of the data blocks for the file”).

Allowable Subject Matter
Claims 4-5, 10-11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The method of claim 1, further comprising determining, by the takeover computing device, that a reference count in the tag exceeds a threshold prior to insertion of the tag into the local tagstore.  

As to claim 5 (representative of claims 11 and 17), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
The method of claim 1, further comprising setting, by the takeover computing device, a flag in the tag upon insertion of the tag into the local tagstore, wherein the flag indicates that the tag originated from the remote tagstore.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon. (US 20080172523 A1, US 20200257704 A1, US 20120166390 A1, US 20160077917 A1, US 20160092123 A1, US 5758347 A).
US 20080172523 A1: Next, the third condition, i.e. the set condition b of time period t or the range of data verification executed within time period t will be described. Cycle T and time period t, or the range of data verification executed by the processor 401 within cycle T and time period t are determined so that all data in the address translation table T1 is verified at least once within the time period in which a one-bit soft error is statistically expected to occur in the address translation tables T1 in all flash memory modules P00-P33 mounted in the storage apparatus 100.

US 20120166390 A1: Each operation in the log can be associated with a time and an increasing value so that an order can be determined for each operation. In one example, a monotonically increasing value is employed and associated with each operation. Each operation can also be time stamped. In one embodiment, the time stamp reflects the time of the primary node. Based on analysis of a first and last operation, a maximum operation log time can be determined. The maximum operation log time can be used in conjunction with replication operations to identify systems too far out of synchronization to replay operations from the log and thus require refreshing of the entire database. In some embodiments, the operation log can be implemented as part of the collection of data and is thus replicated throughout the replica set. In some embodiments, each node can be also configured with a local database which is not replicated.
US 20160077917 A1: Systems may utilize log-based replication for replicating data between a source and target. Updates of a source device may be captured in a log, and the log may be sent to one or more target devices for replication. During operation, a log of a target may lose synchronization with a log of a source. It is with respect to this general technical environment that the present application is directed.

US 5758347 A: The DDB 2702 comprises a DDB Header 2704 which contains offsets into other sections; and a Variable-size Reference List (VRL) 2706. The VRL 2706 is a list of entries, each of which corresponds to a variable-size Value. Only variable size Values have corresponding entries in the VRL 2706. Since a variable-size Value may reside in either of two places in the same DDB or in a separate block in a local or remote Pool, each entry has a flag to show the location of the Value. Each entry in VRL 2706 also contains a 4-byte field which serves different purposes depending on where the Value Data is located. The following table sets forth the meaning of each Flags setting and the corresponding purpose of the 4-byte field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.N.P./Examiner, Art Unit 2114                   


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114